    Case: 1:19-cv-06773 Document #: 35 Filed: 09/08/20 Page 1 of 6 PageID #:214




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SYLVIA L. JIBSON,                                    )
                                                     )
                      Plaintiff,                     )         Case No. 19 C 6773
                                                     )
       v.                                            )
                                                     )         Judge Robert W. Gettleman
NORTHEAST ILLINOIS REGIONAL                          )
COMMUTER RAILROAD CORPORATION,                       )
THE doing business as Metra, CORNELL                 )
SMITH in his individual and official capacity        )
as general foreman, Metra mechanical,                )
                                                     )
                      Defendants.                    )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Sylvia L. Jibson has brought a three count amended complaint against her

employer, Northeast Illinois Regional Commuter Railroad Corporation, d/b/a Metra, and Cornell

Smith, individually and in his official capacity as general foreman, alleging sexual harassment

against Metra in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et.seq.

(Count I), sexual harassment against Metra and Smith in violation of the equal protection clause of

the Fourteenth Amendment pursuant to 42 U.S.C. § 1983 (Count II), and retaliation in violation of

both statutes. Defendants have moved to dismiss under Fed. R. Civ. P 12(b)(6) for failure to state

a claim. For the reasons that follow, the motion is granted.

                                             BACKGROUND

       Plaintiff is a 67 year old African American female currently employed by Metra as an

electrician, recently assigned to Federal Railway Act reporting. She was hired by Metra in May

2008 as an experienced journeyman electrician in the Mechanical Department. Plaintiff alleges
    Case: 1:19-cv-06773 Document #: 35 Filed: 09/08/20 Page 2 of 6 PageID #:215




that in 2016, when she worked at the Metra Western Avenue location, she experienced what she

terms “flirtatious behavior” by Smith. She ignored these episodes and did not report them.

While working at the Western Avenue location she won several Illinois lottery awards and treated

some of her co-workers to lunch. She did not invite Smith, but he invited himself and “tried to get

close to Plaintiff, in her opinion, because of her financial winnings and his interest in possibly

sharing them.” Plaintiff ignored these overtures.

       On August 16, 2018, plaintiff sued Metra alleging that she was denied a promotion based

on her gender. While that suit was pending, she was called to report to Smith’s office. At that

time Smith was a General Foreman in the Mechanical Department. She alleges that as she

entered his office Smith placed his hand on her back and ran his hand along her back to the top of

her buttocks. She said nothing at that time, but later returned to let him know that it bothered her.

He replied “OK.” She reported the incident to a fellow senior electrician and to her own foreman.

After some delay, Metra required each party to submit a written statement. Plaintiff provided her

statement to Metra’s Equal Employment Office, and later to the Equal Employment Opportunity

Commission (“EEOC”).

       Plaintiff continues to work for Metra, and when her own managing foreman is unavailable

plaintiff must work with Smith, who is “next in command.” This has happened about ten times

since the incident, which “increases Plaintiff’s distress.” Plaintiff does not allege that Smith has

acted inappropriately at any time since the one incident.

                                       DISCUSSION

       Defendants have moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). The purpose of

such a motion is to test the sufficiency of the complaint, not to judge the merits of the case.

                                                  2
    Case: 1:19-cv-06773 Document #: 35 Filed: 09/08/20 Page 3 of 6 PageID #:216




Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). When considering the motion,

the court accepts as true all well-pleaded factual allegations and draws all reasonable inferences in

plaintiff's favor. McMillan v. Collection Professionals Inc., 455 F.3d 754, 758 (7th Cir. 2006).

The complaint must plead sufficient facts to plausibly suggest that plaintiff has a right to relief and

raise that possibility above the “speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007).

          Plaintiff characterizes her claims in Counts I and II as “sexual harassment.” Under Title

VII there are two types of sexual harassment: 1) hostile work environment; and 2) quid pro quo

sexual harassment. Brooks v. FedEx Supply Chain, Inc., 2019 WL 1746264 at * 2 (S.D. Ill. April

18, 2019) (and cases cited therein). In the instant case, plaintiff claims that Smith’s actions

created a hostile work environment. To state such a claim, plaintiff must allege facts that

plausible suggest that: 1) “she was subjected to unwelcome harassment; 2) the harassment was

based on her sex; 3) the harassment was sufficiently severe or pervasive so as to alter the condition

of her employment and create a hostile or abusive atmosphere; and 4) there is a basis for employer

liability.” Id. at *3 (citing Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 788 (7th Cir.

2007)).

          “An environment is hostile or abusive when it is both objectively and subjectively

offensive.” Id. Plaintiff’s complaint is sufficient to allege that she found Smith’s actions

subjectively offensive. To determine whether harassment is objectively offensive, the court

considers the totality of the circumstances, including “the frequency of the discriminatory conduct;

its severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and



                                                  3
    Case: 1:19-cv-06773 Document #: 35 Filed: 09/08/20 Page 4 of 6 PageID #:217




whether it unreasonably interferes with an employee’s work performance.” Harris v. Forklift

Systems, Inc., 510 U.S. 17, 23 (1993).

       The factual allegations in the amended complaint fail to plausibly allege a hostile work

environment. First, the allegation that Smith flirted with and tried to get close to her “because of

her financial winnings and his interest in possibly sharing them,” does not even allege conduct

based on her sex. It was not severe or pervasive. Nor did it affect her performance because she

alleges that she ignored it and went on about her business without further incident until 3 years

later. As to the “touching” that occurred in 2019, it again is alleged to have been a single isolated

incident that ceased once she complained to Smith. “Even more intimate or more crude physical

acts - a hand on the thigh, a kiss on the lips, a pinch of the buttocks - may be considered

insufficiently abusive to be described as ‘severe’ when they occur in isolation.” Hostetler v.

Quality Dining, Inc., 218 F.3d 798, 807 (7th Cir. 2000). In short, plaintiff has failed to allege facts

that would allow the court to plausibly infer that she was subjected to a hostile work environment.

       Plaintiff’s equal protection claims suffers a similar fate. “Gender discrimination claims

arising under the Equal Protection Clause and Section 1983 are generally evaluated under

substantially the same framework as Title VII claims. Lockwood v. McMillan, 237 F. Supp. 3d

840, 866 (S.D. Ill. 2017). The lone difference is that under §1983 a plaintiff must allege and

prove that the defendant acted with discriminatory intent. Id. (citing King v. Bd. of Regents of

Univ. of Wisc. Sys,, 898 F.32d 533, 537-38 (7th Cir. 1990)). The ultimate inquiry in a § 1983

hostile work environment equal protection claim is whether the sexual harassment constitutes

intentional discrimination, unlike a Title VII claim where the focus is whether the sexual

harassment altered the conditions of employment. Id. (citing Bohen v. City of East Chicago, Ind.,

                                                  4
    Case: 1:19-cv-06773 Document #: 35 Filed: 09/08/20 Page 5 of 6 PageID #:218




799 F.2d 1189, 1187 (7th Cir. 1986). Thus, to state a claim against Metra, plaintiff must allege

facts to show Metra’s conscious failure to protect her from the abusive conditions created by Smith

amounted to intentional discrimination, or that sexual harassment attributable to Metra amounted

to intentional sex discrimination. Bohen, 799 F.2d at 1187.

        Plaintiff has failed to allege facts to plausibly suggest either scenario. She has not alleged

that Metra consciously failed to protect her from abusive conditions because she has not alleged

abusive conditions. She never complained about the 2016 flirting, so at the time that Smith

allegedly touched her in 2019, Metra had no notice that she needed protection. And nothing

happened after that single incident in 2019. Consequently, the court concludes that plaintiff has

failed to allege intentional discrimination against Metra. Nor does the one alleged incident

support a claim of intentional discrimination against Smith individually. As a result, the court

grants defendants’ motion to dismiss counts I and II.

        Finally, in Count III plaintiff alleges that she “views the conduct of Defendant Smith as a

continuation of the harassment and retaliation she has experienced since her first efforts to engage

in protected activity by filing complaints with Metra EEO, IBEW union, IDHR and the EEOC

culminating in the litigation filed on August 16, 2018.” As defendants note, to the extent that

plaintiff is alleging that she was retaliated against for activity protected by statute (Title VII), §

1983 provides no remedy. See Gray v. Lacke, 885 F.2d 399, 414 (7th Cir. 1989). With respect to

Title VII, defendants correctly note that plaintiff has failed to allege any material adverse action

taken by defendant as a result of her complaints. See Carlson v. CSX Transp. Inc., 758 F.3d 819,

829 (7th Cir. 2014). Consequently, the court grants defendants’ motion to dismiss Count III.

                                        CONCLUSION

                                                   5
    Case: 1:19-cv-06773 Document #: 35 Filed: 09/08/20 Page 6 of 6 PageID #:219




      For the reasons described above, Defendants’ motion to dismiss [Doc. 18] is granted.




Date: September 8, 2020                   ___________________________________
                                          Robert W. Gettleman
                                          United States District Judge




                                              6
